Citation Nr: 1216369	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  97-00 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for degenerative disc disease of the lumbar spine, rated as 40 percent for the period from August 8, 1996 to May 13, 1999, and 60 percent from May 14, 1999, on a schedular basis, to include entitlement to a total disability rating due to individual unemployability as a result of service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had active military service from November 1972 to November 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  By that rating action, the RO, in part, denied an increased rating in excess of 20 percent for service-connected sciatic nerve injury.  The Veteran appealed this rating action to the Board.

The Veteran testified at a RO hearing in February 1997.  A copy of the hearing transcript is of record.  By a November 1998 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine as secondary to the service-connected sciatic nerve injury, and evaluated the total low back disability as 40 percent disabling for severe intervertebral disc disease. 

In October 1999, the RO granted an increased rating to 60 percent for the service-connected degenerative disc disease of the lumbar spine, with history of sciatic nerve injury, effective May 14, 1999.  In January 2001, the Board, in part, remanded the instant increased rating claim for further development.  After the requested development was completed, the Board denied the increased evaluation claim in a May 2003 decision. 

The Veteran appealed the Board's May 2003 decision to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's decision and remanded, in part, the Veteran's increased evaluation claim in June 2004 pursuant to a Joint Motion for Remand.  The Board was instructed in the Joint Motion for Remand to ensure that VA satisfies the notice requirements of 38 U.S.C.A. § 5103(a) (Veterans Claims Assistance Act of 2000).  In September 2004, the Board in part, remanded the Veteran's increased evaluation claim to the RO for additional development.  

In a January 2006 decision, the Board, in part, denied the Veteran's increased evaluation claim.  The Veteran again appealed to the Court.  In September 2007, the Court, in part, issued a memorandum decision that vacated the Board's denial and remanded the Veteran's claim for an increased disability rating for service-connected degenerative disc disease of the lumbar spine.  As for the reasons for the Court's decision (which the Secretary conceded to), it held that (1) the Board had relied on an inadequate examination; and (2) the Board failed to provide adequate reasons and bases as to why referral for extraschedular consideration was not warranted because it failed to discuss multiple private physicians' statements relating to the Veteran's employability.  Therefore, the Court vacated the Board's January 2006 decision and remanded the claim for an increased disability rating for additional development and further consideration of referral for an extraschedular rating.  The Board in turn remanded the Veteran's claim in May 2008.  The requested development was completed, and the Board again denied the Veteran's claim in an April 2009 decision on a schedular basis; however, it remanded the extraschedular aspect of the Veteran's claim to the Appeals Management Center (AMC).  

The Veteran again appealed to the Court the Board's denial of his claim for an increased disability rating for his service-connected degenerative disc disease of the lumbar spine.  In December 2009 and pursuant to a Joint Motion for Remand, the Court vacated the Board's April 2009 decision and remanded the Veteran's claim for further consideration.  In November 2010, the Board remanded the claim for additional development.  The case has returned to the Board for appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

In its November 2010 remand directives, the Board requested, in part, to have consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) (2011).  (See November 2010 Board remand page (pg.) 7)).  The appeal has been returned to the Board without any indication that the RO has performed the above-cited action.  (See January 2012 Supplemental Statement of the Case).  The Board has a duty under the law to ensure that the RO complies with remand orders of the Board or the Court.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board will again remand the case for the necessary action.  

The Veteran seeks entitlement to TDIU.

VA assigns a TDIU when a Veteran is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2011). Veterans unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321 (2011). 

The Veteran is service-connected for degenerative disc disease of the lumbar spine, rated as 40 percent for the period from August 8, 1996 to May 13, 1999, and 60 percent from May 14, 1999.  He has also been assigned a 10 percent disability rating for chronic prostatitis.  His combined evaluation from May 14, 1999 is 60 percent.  Thus, because he has two (2) service-connected disabilities, one of which is ratable at 40 percent and his combined evaluation is not 70 percent, he does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a). 

Notwithstanding, it is the policy of the VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service- connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011). Thus, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where the Veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b) (2011).  The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based upon individual unemployability, due solely to the Veteran's service-connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran claims that he is unable to obtain or maintain substantially gainful employment primarily because of his service-connected low back disorder.  The medical evidence of record includes private and VA physicians' opinions regarding the Veteran's inability to obtain employment.  In a September 1999 report, H. B. B., MD, MS diagnosed the Veteran with lumbar disc disease.  Dr. H. B. concluded that if the Veteran continued to work in the same line of employment (the Veteran had retired from the United States Postal Service two (2) years previously as a mail handler), that he would pose a risk for himself and for others.  At the close of a December 1999 VA examination, the examiner opined that it was as likely as not that the Veteran's chronic low back pain with decreased range of motion of the lumbar spine and minimal objective evidence of a left L5 radiculopathy had impaired his employability.  The December 1999 VA examiner, however, provided no rationale for this opinion.  

An April 2002 VA examiner concluded, after a neurological examination of the Veteran, that his degenerative disc disease of the lumbar spine with chronic low back pain would "most probably impair" his employability and jobs that involved physical labor.  However, the April 2002 VA examiner also noted that the Veteran had been employed for the previous four (4) months as a delivery driver.  (See April 2002 VA neurological examination report).  

In an October 2004 statement, C. S. M. D. opined that the Veteran was unable to perform his previous duties as a mail carrier because of his degenerative disc disease of the low back and cervical spine.  

In August and November 2007 statements, J. G. A., M. D. opined that the Veteran's psychiatric symptoms (anxiety and depression that stemmed from a work-related discrimination suit) were chronic and that it was not foreseeable that he would be able to return to his previous occupation or work place.  (See August and November 2007 reports, prepared by J. G. A., M. D.).

On VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, received by the RO in mid-February 2009, the Veteran indicated that he had worked as a supply attendant for AT&T from August 6, 2001 to September 26, 2006.  In early November 2010, VA received an employee verification response from AT&T, wherein it was noted that the Veteran was an employee August 6, 2001 to September 28, 2007.  In mid-November 2010, the RO received a Workers' Compensation Commission Decision, which noted that on December 15, 2009, the Veteran had failed to prove by a preponderance of the evidence that he had sustained a back injury or aggravation or any new injury that had arisen out of his employment at SBC services.  

Thus, as the foregoing medical evidence suggests that the Veteran has been unable to obtain or maintain gainful employment, at least in his previous employment as a mail carrier due to his service-connected low back disorder, and in light of the RO's failure to substantially comply with the Board's previous November 2010 remand directives, which expressly directed consideration of 38 C.F.R. § 4.16(b), the Board must again remand the case to the RO so that the Veteran's claim can be referred for consideration of an extraschedular rating for the assignment of a TDIU.  See Stegall, supra.
Accordingly, the case is REMANDED for the following action:

1.  The RO must refer the Veteran's claim for TDIU to VA's Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for extra-schedular consideration.  The RO must include a full statement as to the Veteran's service-connected disabilities (i.e., degenerative disc disease of the lumbar spine (rated as 40 percent for the period from August 8, 1996 to May 13, 1999, and 60 percent from May 14, 1999) and chronic prostatitis (evaluated as 10 percent disabling), employment history, educational and vocational attainment and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b) (2011). 
   
2.  Following completion of the above development, the RO should readjudicate the Veteran's claim for a TDIU.  

If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case, and given appropriate time to respond before returning the case to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).
_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


